Exhibit 10.6

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Brian Jackman, of the City of Barrington Hills in the state of Illinoios

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Brian Jackman

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

David Johnston, of the City of Waterloo

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ David Johnston

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

John Shackleton, of the City of Bannockburn in the state of Illinois

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ John Shackleton

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Ken Olisa, of the City of London, UK

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Ken Olisa

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer

 



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Michael Slaunwhite, of the City of Ottawa

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Michael Slaunwhite

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Peter Hoult, of the City of Hillsborough in the state of North Carolina

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Peter Hoult

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Randy Fowlie, of the City of Waterloo

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Randy Fowlie

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Stephen Sadler, of the City of Toronto

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ Stephen Sadler

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

 

THIS AGREEMENT made as of the 12th day of August, 2003.

 

B E T W E E N:

 

OPEN TEXT CORPORATION, a corporation amalgamated under the laws of Ontario,

 

(hereinafter referred to as the “Corporation”)

 

- and -

 

Tom Jenkins, of the City of Waterloo

 

(hereinafter called “Director”)

 

WHEREAS:

 

A. The Corporation is amalgamated under the provisions of the Business
Corporations Act (Ontario) (the “Act”);

 

B. The by-laws of the Corporation provide that the Corporation shall indemnify a
director in certain circumstances;

 

C. The Corporation desires to enter into this agreement for the purpose of
indemnifying the Director in respect of liabilities which the Director may incur
in connection with his or her office;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained and for other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by each
of the parties hereto), and in consideration of the Director’s consenting or
continuing to act as a director of the Corporation or, at the request of the
Corporation, of any other body corporate, partnership, joint venture, or other
entity, the parties hereby agree each with the others as follows:

 

1. The Corporation shall indemnify the Director and his or her heirs and legal
representatives from and against all costs, charges and expenses, including an
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Director in respect of any civil, criminal or



--------------------------------------------------------------------------------

administrative action or proceeding to which the Director is made a party by
reason of being or having been a director of the Corporation or, at the request
of the Corporation, of any other body corporate of which the Corporation is or
was a shareholder or creditor if:

 

  (a) the Director acted honestly and in good faith with a view to the best
interests of the Corporation;

 

  (b) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Director had reasonable grounds for
believing that his or her conduct was lawful; and

 

  (c) in the case of an action by or on behalf of the Corporation or such body
corporate to procure a judgment in its favour, the Corporation obtains any
approval required under the Act in respect of such indemnification.

 

2. Without limiting the effect of Section 1, except to the extent contrary to
the Act, as amended from time to time, or applicable law, the Corporation shall
indemnify the Director and his or her heirs and legal representatives from and
against all other costs, charges and expenses, including an amount paid to
settle an action or satisfy a judgment, reasonably incurred by the Director in
respect of any civil, criminal, administrative, investigative or other
proceeding or action (including investigations, inquiries and hearings, whether
or not charges are laid against the Corporation or the Director) to which the
Director is made a party by reason of being a director of the Corporation or, at
the request of the Corporation, of any other body corporate, partnership, joint
venture or other entity, if the Director has acted honestly and in good faith
with a view to the best interests of the Corporation (or other entity, as the
case may be) , whether or not the Director continues to act in such capacity,
provided that the Director will notify the Corporation in writing as soon as
practicable of any such action or proceeding and further provided that the
failure to so notify the Corporation shall not affect the liability of the
Corporation hereunder except to the extent that the Corporation is materially
prejudiced by such failure, and provided further that the Director has fulfilled
the conditions set out in subsection 1(b) hereof, if applicable.

 

3. Except to the extent contrary to the Act, as amended from time to time, or
applicable law, the Corporation shall fully and immediately reimburse, as and
when incurred, the Director for all costs, charges and expenses incurred by him
or her in connection with any proceeding or action referred to in Section 1 or 2
hereof; provided that the Director shall have entered into an agreement (the
“Repayment Agreement”) with the Corporation to immediately repay the monies if
it is later determined that the Director did not fulfill the conditions set out
in the provisos at the end of Section 2 hereof in connection with the subject
matter of the action or proceeding and provided further that, in the case of an
action by or on behalf of the Corporation or other entity to procure a judgment
in its favour to which the Director is made a party because of the Director’s
association with the Corporation or other entity, the Corporation obtains any
approval(s) required therefor under the Act. Any indemnification required to be
made in favour of the Director by the Corporation pursuant to the terms of this
agreement shall be made no later than five (5) business days following the
giving of written



--------------------------------------------------------------------------------

notice by the Director to the Corporation of any action or proceeding referred
to in Section 1 or 2 hereof and the delivery of the Repayment Agreement.
“Business Days” or “business day(s)” as used herein means a day other than a
Saturday, Sunday or a day which is a statutory holiday in the Province of
Ontario.

 

4. The Corporation shall use its best efforts to obtain any approval required
under the Act or otherwise (including court approval) in respect of any
indemnification required, or contemplated, to be made under this agreement.

 

5. For the purposes of this agreement, all references herein to “costs, charges
and expenses” shall include, without limitation, to the maximum extent permitted
by law, all losses, liabilities and claims suffered or incurred by the Director,
as well as all legal and other professional fees and all out of pocket expenses
for attending any proceeding and any meetings to prepare for such proceeding.

 

6. Any indemnification to be made to the Director under this agreement shall not
be affected by any remuneration that the Director shall have received, or to
which the Director may become entitled, at any time for acting in his or her
capacity as a director or officer of the Corporation or, at the request of the
Corporation, of any other body corporate or other entity, as the case may be.

 

7. The parties shall sign such further and other resolutions, documents and
papers, cause such meetings to be held, votes cast, special resolutions and
resolutions passed, by-laws enacted and documents executed, and do and perform
and cause to be done and performed such further and other acts and things as may
be necessary or desirable to give full effect to this agreement.

 

8. The Corporation confirms that it has purchased directors’ and officers’
liability insurance as approved by the board of directors of the Corporation
(the “Board of Directors”) covering its directors and officers, which insurance
also includes reimbursement for all costs, charges and expenses as permitted
under Section 3 hereof. Subject only to the provisions of this Section 8, the
Corporation agrees that so long as a Director shall have consented to serve or
shall continue to serve as a director of the Corporation and also for the period
which is seven (7) years following the date the Director ceases serving as a
director of the Corporation (then called a “Departing Director” for purposes of
this agreement), the Corporation will use all commercially reasonable efforts to
maintain in effect for the benefit of the Director or Departing Director, as the
case may be, one or more valid, binding and enforceable policies of directors’
and officers’ liability insurance providing, in all material respects, coverage
both in scope and amount which is no less favourable than that presently
provided. For purposes of this agreement, the Director’s period of service as a
Director and the seven (7) year period following the Director’s ceasing to be a
director of the Corporation is sometimes referred to as the “Indemnification
Period.”



--------------------------------------------------------------------------------

9. This agreement may be executed in one or more counterparts, each of which
when so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

 

10. The indemnification and rights of the Director pursuant to this Agreement
shall not be deemed exclusive of any other rights to which the Director may be
entitled under the Corporation’s articles or by-laws, or by virtue of any vote
of the Corporation’s shareholders or disinterested directors, any other
agreement, any law or otherwise.

 

11. This agreement shall be governed by, construed and enforced in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein. The parties hereby attorn and submit to the non-exclusive jurisdiction
of the Courts of the Province of Ontario in connection with any action, suit or
proceeding brought in relation to this agreement.

 

12. This agreement may not be assigned without the written consent of all of the
parties hereto which consent shall not be unreasonably withheld, and shall enure
to the benefit of and be binding upon the parties hereto, and their respective
heirs, legal representatives, successors and permitted assigns.

 

13. This agreement may not be amended without the written consent of the parties
hereto. This agreement shall be effective as of the date hereof and, unless the
parties otherwise expressly agree in writing, shall remain in full force and
effect indefinitely including following the Director ceasing to be a director or
officer of the Corporation or, at the request of the Corporation, of any other
body corporate or other entity, as the case may be. Termination of this
agreement in accordance with its terms shall not affect any obligation of the
Corporation arising prior to termination in favour of the Director, including
without limitation any obligation to indemnify by reason of any matter which has
arisen or circumstances which have occurred prior to termination.

 

14. The invalidity or unenforceability of any provision of this agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and the agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

15. In this agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

16. In the event of payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Director, who agrees, at the sole expense of the
Corporation, to execute all papers reasonably required and to do all other acts
and things that may be reasonably necessary on the part of the Director to
secure such rights, including the execution of documents necessary to enable the
Corporation to bring suit to enforce such rights.

 

17. Time shall be of the essence of this agreement and of each and every part
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement under seal as
of the date first above written.

 

SIGNED, SEALED AND DELIVERED               in the presence of                 
                

 

--------------------------------------------------------------------------------

       

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

Witness         Director      OPEN TEXT CORPORATION      By:   

/s/ P. Thomas Jenkins

--------------------------------------------------------------------------------

         

Authorized Signing Officer